Exhibit 24.1 POWER OF ATTORNEY Know all persons by these presents, that the undersigned officers and directors of Cabot Microelectronics Corporation, a Delaware corporation, do hereby constitute and appoint H. Carol Bernstein the lawful attorney-in-fact and agent with full power and authority to do any and all acts and things and to execute any and all instruments which said attorney and agent determines may be necessary or advisable or required to enable said corporation to comply with the Securities Act of 1933, as amended, and any rules or regulations or requirements of the Securities and Exchange Commission (the “SEC”) in connection with the registration statement (the “Registration Statement”) on Form S-8 of Cabot Microelectronics Corporation relating to the Cabot Microelectronics Corporation 2012 Omnibus Incentive Plan, to be filed with the SEC.Without limiting the generality of the foregoing power and authority, the powers granted include the power and authority to sign the names of the undersigned officers and directors in the capacities indicated below to the Registration Statement, to any and all amendments, both pre-effective and post-effective, and supplements to the Registration Statement, and to any and all instruments or documents filed as part of or in conjunction with the Registration Statement or amendments or supplements thereof, and each of the undersigned hereby ratifies and confirms that said attorney and agent shall do or cause to be done by virtue hereof.This Power of Attorney may be signed in several counterparts. SIGNATURETITLEDATE /s/ William P. NoglowsChairman of the Board,March 6, 2012 President and Chief William P. NoglowsExecutive Officer (Principal Executive Officer) /s/ William S. JohnsonVice President and ChiefMarch 6, 2012 Financial Officer (Principal William S. JohnsonFinancial Officer) /s/ Thomas S. RomanCorporate Controller March 6, 2012 (Principal Accounting Officer) Thomas S. Roman /s/ Robert J. BirgeneauDirector March 6, 2012 Robert J. Birgeneau /s/ John P. Frazee, Jr. Director March 6, 2012 John P. Frazee, Jr. /s/ H. Laurance Fuller Director March 6, 2012 H. Laurance Fuller /s/ Barbara A. Klein DirectorMarch 6, 2012 Barbara A. Klein /s/ Edward J. MooneyDirector March 6, 2012 Edward J. Mooney /s/ Steven V. WilkinsonDirector March 6, 2012 Steven V. Wilkinson /s/ Bailing Xia Director March 6, 2012 Bailing Xia
